Citation Nr: 1012183	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-28 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1954 to June 
1956.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, inter alia, denied service 
connection for PTSD, disabilities of the back and neck, 
hearing loss, and tinnitus.  

The appellant perfected an appeal of the RO's determination 
in September 2007.  In February 2010, the appellant and his 
son testified at a Board videoconference hearing.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
holding that the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by a claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the 
appellant's contentions and the evidence of record, the 
Board has recharacterized the issue on appeal as set forth 
on the cover page of this remand.  

As set forth in more detail below, a remand of this matter 
is required.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

For numerous reasons, this matter is not yet ready for 
appellate review.  

First, the record on appeal is incomplete.  The appellant 
established medical care at VA in March 2005.  He reports 
that he continues to receive regular care from VA for all of 
his claimed disabilities.  In connection with the 
appellant's claim, the RO has obtained VA clinical records, 
dated from March 2005 to June 2006.  No effort has been made 
to obtain more recent VA treatment records, nor has any 
effort been made to obtain records from the Los Angeles Vet 
Center, where the appellant reports receiving treatment for 
PTSD.  Additional development efforts by the RO are 
therefore required.  See 38 C.F.R. § 3.159 (c)(2) (VA is 
required to obtain relevant records from a Federal 
department or agency and may only end efforts to obtain such 
records if it is concluded that the records sought do not 
exist or that further attempts to obtain them would be 
futile).

The Board observes that the appellant himself has submitted 
additional VA clinical records, dated to August 2007.  The 
record on appeal, however, indicates that the RO has not 
considered these additional records.  See July 2008 
Supplemental Statement of the Case.  The appellant has not 
waived his right to initial RO consideration of such 
evidence.  Thus, a remand is necessary.  See 38 C.F.R. 
§ 20.1304 (2009).

The Board also finds that VA medical examinations are 
necessary in connection with the appellant's claims.  
38 C.F.R. § 3.159(c)(4) (2009).  An examination or opinion 
is "necessary" if the evidence of record (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that a veteran suffered an 
event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

In this case, the appellant's service treatment and 
personnel records document that in April 1956, he sustained 
multiple injuries, including a concussion of the brain and 
multiple contusions of the body, after the privately owned 
automobile in which he was a passenger was sideswiped, 
causing it to overturn and crash.  At his May 1956 military 
separation medical examination conducted shortly thereafter, 
no pertinent abnormalities were recorded.

In September 2005, the appellant submitted a original 
application for VA compensation benefits, seeking service 
connection for several disabilities which he claimed stemmed 
from the April 1956 automobile accident, including PTSD, 
anxiety, a back disability, and a neck disability.  

In statements in support of his claim, and at his February 
2010 Board hearing, the appellant testified that the April 
1956 automobile accident had involved several fatalities, 
including two very young children.  He indicated that he was 
offered a medical discharge after the accident, but declined 
since he had only one month left in his service obligation 
and felt it would interfere with his ability to obtain post-
service employment.  

The appellant reports that since service, he has had 
nightmares of the accident, particularly the dead children, 
as well as difficulties with personal relationships.  He 
also indicates that he has suffered back and neck problems 
for many years.  At his February 2010 Board hearing, the 
appellant's son testified that for his entire life, he 
recalled the appellant having nightmares.  He also recalled 
that growing up, his father's activities were limited by 
pain, preventing him from engaging in activities such as 
playing catch.  

The post-service record on appeal includes VA clinical 
records, dated from March 2005 to August 2007, documenting 
complaints of depression, neck pain, and back pain.  
Diagnoses include degenerative changes of the lumbar spine, 
loss of lordosis in the cervical spine, and major depression 
with some characteristics of PTSD.  

Despite this evidence, the appellant has not yet been 
afforded VA medical examinations in connection with his 
claims of service connection for a psychiatric disorder, a 
back disability, and a neck disability.  These examinations 
are necessary.  38 C.F.R. § 3.159(c)(4).  

The Board likewise finds that a VA medical examination is 
necessary in connection with the appellant's claims of 
service connection for hearing loss and tinnitus.  The 
appellant testified that he has sustained acoustic trauma 
during service as a member of an artillery unit, Howitzer 
battalion.  Since his separation from service, the appellant 
testified that he has worked in an office environment, with 
no noise exposure.  At the appellant's February 2010 Board 
hearing, his son testified that as far as he could recall, 
his father's hearing had always been poor.  He indicated 
that the appellant's family had always had to shout at him.  
The post-service record on appeal includes VA clinical 
records documenting complaints of hearing loss and tinnitus.  
Diagnoses include sensorineural hearing loss and tinnitus.  
Based on this record, the Board finds that a VA medical 
examination is necessary.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the Greater 
Los Angeles VA Healthcare System and 
obtain clinical records pertaining to 
the appellant, for the period from 
August 2007 to the present.  

2.  After obtaining any additional 
information or authorization from the 
appellant, the RO should contact the Los 
Angeles Vet Center and obtain records 
corresponding to the appellant's 
treatment for PTSD.  

3.  The appellant should be afforded a 
VA psychiatric examination for the 
purposes of determining the nature and 
etiology of any current psychiatric 
disability, including PTSD and major 
depression.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing 
the claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to the whether it is at 
least as likely as not that that any 
current psychiatric disability 
identified on examination is causally 
related to the appellant's active 
service or any incident therein, 
including his involvement in the fatal 
April 1956 automobile accident.

4.  The appellant should be afforded a 
VA medical examination for the purposes 
of determining the nature and etiology 
of any current back or neck disability.  
The claims folder must be provided to 
the examiner for review in connection 
with the examination.  After examining 
the appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as 
to the whether it is at least as likely 
as not that that any current back or 
neck disability identified on 
examination is causally related to the 
appellant's active service or any 
incident therein, including injuries he 
sustained in the April 1956 automobile 
accident.  

5.  The appellant should be afforded a 
VA medical examination for the purpose 
of determining the nature and etiology 
of any current hearing loss and 
tinnitus.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be asked to provide an 
opinion, with supporting rationale, as 
to whether it is as least as likely as 
not that any current hearing loss or 
tinnitus had its onset in service or is 
otherwise related to the appellant's 
active service or any incident therein, 
including his exposure to acoustic 
trauma as a member of an artillery unit, 
or to a concussion sustained in an April 
1956 automobile accident.  The report of 
examination should include a complete 
rationale for all opinions rendered.

6.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the appellant's 
claims, considering all the evidence of 
record.  If the claims remain denied, he 
and his representative should be 
provided with a supplemental statement 
of the case and an opportunity to 
respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


